Name: Council Decision (CFSP) 2016/1173 of 18 July 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo
 Type: Decision
 Subject Matter: international security;  Africa;  international affairs;  international trade
 Date Published: 2016-07-19

 19.7.2016 EN Official Journal of the European Union L 193/108 COUNCIL DECISION (CFSP) 2016/1173 of 18 July 2016 amending Decision 2010/788/CFSP concerning restrictive measures against the Democratic Republic of the Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 20 December 2010, the Council adopted Decision 2010/788/CFSP. (1) (2) On 23 June 2016, the United Nations Security Council adopted Resolution 2293 (2016) concerning the Democratic Republic of the Congo (DRC). That Resolution provides for certain amendments to the exemptions to the arms embargo as well as to the criteria for designation with regard to restrictions on travel and the freezing of funds, as imposed by United Nations Security Council Resolution 1807 (2008). (3) Further Union action is needed in order to implement those amendments, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/788/CFSP is amended as follows: (1) Article 2(1) is amended as follows: (a) point (c) is replaced by the following: (c) the supply, sale or transfer of non-lethal military equipment intended solely for humanitarian or protective use, or the provision of technical assistance and training, related to such non-lethal equipment, as notified in advance to the Sanctions Committee established pursuant to UNSCR 1533 (2004) (Sanctions Committee); (b) the following point is added: (e) Other sales and/or supply of arms and related materiel, or provision of assistance or personnel, as approved in advance by the Sanctions Committee.; (2) Article 3 is amended as follows: (a) point (e) is replaced by the following: (e) being involved in planning, directing, or committing acts in the DRC that constitute human rights violations or abuses or violations of international humanitarian law, as applicable, including those acts involving the targeting of civilians, including killing and maiming, rape and other sexual violence, abduction, forced displacement, and attacks on schools and hospitals;; (b) point (g) is replaced by the following: (g) supporting individuals or entities, including armed groups or criminal networks, involved in destabilizing activities in the DRC through the illicit exploitation or trade of natural resources, including gold or wildlife as well as wildlife products;. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2016. For the Council The President F. MOGHERINI (1) Council Decision 2010/788/CFSP of 20 December 2010 concerning restrictive measures against the Democratic Republic of the Congo and repealing Common Position 2008/369/CFSP (OJ L 336, 21.12.2010, p. 30).